Case 1:07-cr-00148-WS-M Document 264 Filed 12/23/20 Page 1 of 3                       PageID #: 1636




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

 UNITED STATES OF AMERICA                           )
                                                    )
 v.                                                 ) CRIMINAL NO. 07-0148-WS
                                                    )
 CARLTON AARON MOSELEY,                             )
                                                    )
         Defendant.                                 )

                                               ORDER
         This matter is before the Court on the defendant’s motion for sentence reduction and
 compassionate release. (Doc. 261). The government has filed a response, (Doc. 263), and the
 motion is ripe for resolution. After careful consideration, the Court concludes that the motion is
 due to be granted.
                  [T]he court, upon motion of the Director of the Bureau of Prisons, or
         upon motion of the defendant after the defendant has fully exhausted all
         administrative rights to appeal a failure of the Bureau of Prisons to bring a
         motion on the defendant’s behalf or the lapse of 30 days from the receipt of
         such a request by the warden of the defendant’s facility, whichever is earlier,
         may reduce the term of imprisonment (and may impose a term of probation
         or supervised release with or without conditions that does not exceed the
         unserved portion of the original term of imprisonment), after considering
         the factors set forth in section 3553(a) to the extent that they are applicable,
         if it finds that … extraordinary and compelling reasons warrant such a
         reduction … and that such a reduction is consistent with applicable policy
         statements issued by the Sentencing Commission ….

 18 U.S.C. § 3582(c)(1)(A).
         Relief under this provision, known as “compassionate release,” thus contemplates
 satisfaction of four elements: (1) a proper motion; (2) a finding that extraordinary and
 compelling reasons for such relief exist; (3) a finding of consistency with Sentencing
 Commission policy statements; and (4) consideration of the Section 3553(a) factors. The
 government explicitly “agrees” that the first two elements are satisfied and is silent as to the
 third. Instead, the government presents only a pro forma argument that the final element weighs
 against release. (Id. at 1, 9, 12-13).
Case 1:07-cr-00148-WS-M Document 264 Filed 12/23/20 Page 2 of 3                      PageID #: 1637




 I. Exhaustion.
        Section 3582(c)(1)(A) permits a motion for compassionate release to be brought either by
 the Bureau of Prisons (“BOP”) or by the defendant. In this case, as in most, the motion is
 brought by the defendant. The statute permits the defendant to file such a motion in either of two
 situations: (1) after exhausting all administrative remedies to appeal the BOP’s failure to bring
 such a motion on his behalf; or (2) after “the lapse of 30 days from the receipt of such a request
 by the warden of the defendant’s facility, whichever is earlier.” The defendant relies on the latter
 of these options and attaches his request for compassionate release. (Doc. 261 at 15). As noted,
 the government concedes that the defendant satisfied the “request” requirement and that his
 motion “is properly before the Court.” (Doc. 263 at 1). The Court concurs.


 II. Eligibility.
        Congress delegated to the Sentencing Commission the task of “describ[ing] what should
 be considered extraordinary and compelling reasons for sentence reduction, including the criteria
 to be applied and a list of specific examples.” 28 U.S.C. § 994(t). The Sentencing Commission
 has done so. U.S.S.G. 1B1.13. The government concedes that the defendant has presented
 extraordinary and compelling reasons for relief under Section 3582(c)(1)(A) as described by the
 Sentencing Commission. (Doc. 263 at 13). The Court finds that extraordinary and compelling
 reasons warrant a reduction in sentence, which reduction is consistent with applicable policy
 statements issued by the Sentencing Commission.


 III. Public Safety.
        The Sentencing Commission’s policy statement includes the requirement that “the court
 determin[e] that the defendant is not a danger to the safety of any other person or to the
 community, as provided in 18 U.S.C. § 3142(g).” U.S.S.G. § 1B1.13(2). The Court has
 evaluated the Section 3142(g) factors in light of the record and concludes the defendant is not a
 danger to the safety of any other person or to the community.


 IV. Section 3553(a).
        The Court has considered the Section 3553(a) factors in light of the record, including the
 nature and circumstances of the offense and the history and characteristics of the defendant, and



                                                  2
Case 1:07-cr-00148-WS-M Document 264 Filed 12/23/20 Page 3 of 3                        PageID #: 1638




 concludes that the time the defendant has served is sufficient, but not greater than necessary, to
 satisfy the purposes set forth in Section 3553(a). The government’s perfunctory argument to the
 contrary, (Doc. 263 at 13), has been considered and rejected.


                                           CONCLUSION
        For the reasons set forth above, the defendant’s motion for sentence reduction and
 compassionate release is granted.1 The defendant’s previously imposed sentence of 188 months
 is reduced to time served, subject to the following provisions:
        1.       This Order is stayed for up to 14 days, for the verification of the defendant’s
                 residence and/or establishment of a release plan, to make appropriate travel
                 arrangements, and to ensure the defendant’s safe release. The defendant shall be
                 released as soon as a residence is verified, a release plan is established,
                 appropriate travel arrangements are made, and it is safe for the defendant to
                 travel. There shall be no delay in ensuring travel arrangements are made. If more
                 than 14 days are needed to make appropriate travel arrangements and ensure the
                 defendant’s safe release, the parties shall immediately notify the Court and show
                 cause why the stay should be extended;
        2.       The defendant must provide the complete address where he will reside upon
                 release to the Probation Office in the district where he will be released because he
                 has provided inconsistent addresses, (Doc. 261 at 8, 19); and
        3.       The defendant’s previously imposed terms and conditions of supervised release
                 are unchanged.


        DONE and ORDERED this 23rd day of December, 2020.


                                                        s/ WILLIAM H. STEELE
                                                        UNITED STATES DISTRICT JUDGE




        1   The defendant’s embedded motion for appointment of counsel, (Doc. 261 at 6), is
 denied.

                                                    3
